Title: To George Washington from Brigadier General Samuel Holden Parsons, 25 April 1779
From: Parsons, Samuel Holden
To: Washington, George



Dear General
Redding [Conn.] 25th Apl 1779

your Excellency’s Letter of the 23d Inst. with the Inteligence from Genl Maxwell inclosd I receivd this Afternoon.
I have receivd Information that about the 22d Inst. a large Number of Empty Waggons came up to Fort Washington; the Enemy for about a fortnight past have Prohibited all Passing over King’s Bridge and observe the greatest Secrecy in their Transactions at that Post.
The Accounts we have of the removal of Cannon & throwing up Works at Brookline & the Narrows are Facts more likely to be assertaind from Jersey than here. The inclosd Letters will shew the State of the Enemy in Respect to Forage & may aford some other Light.
In Consequence of your Orders of the 17th I had orderd the Artillery & Waggon Horses (which were removd at a considerable Distance) to be in Camp by the 10th of May but your Excellency’s Directions of the 23d render it necessary for them to be in immediately & I have accordingly orderd them into Camp: and shall hasten the march of the Troops to Camp from the Commands at a considerable Distance from this Place; I shall also call in all the Coast Guards & small Detachments and hope by the End of this week to have most of the Troops collected.
I have given Orders to the Quarter Master to remove all Stores from Danbury to Fishkill which cannot be left without a Guard.
I have no Returns of Genl Poor’s Brigade, but beleive, the Invalids, Guards Artificers & every Person belonging to them left in this Camp was short of fifty Men, their Baggage could not be removd till their Horses arrivd (which were more than One Hundred Miles distant): I have orderd every Man to march & I beleive there are not fifteen now remaining here. I imagine Col. Hazen’s Regt (which was near One third of the Brigade) and the Men returnd on furlough will nearly account for the Deficiency in the Numbers not arrivd at Peekskill.
I shall Strictly comply with your Excellency’s Orders communicated in your last Letter, and hope the Movements of the Army which depend on the Readiness of this Division will not be disconcerted by any Delay on our part: The Returns of Arms, Accoutrements, Tents and Camp Utensils necessary to our taking the Field, I am informd has been made, that of Arms & Accoutrements is now herwith forwarded again to your Excellency as these are to be Supplied from Springfield and can only be furnishd by your Excellency’s Order I must request your Excellency’s early Attention to the Subject.
I herewith transmit the Report of the Court Martial on the Trial of Col. Holdridge and also on the Trial of Serjt Gray. I would beg your Excellency’s early Attention to the Case of Col. Holdridge that if the Report is Satisfactory he may again take his Command before we march.
On the other Report in the Case of Gray I can only say that Two Sons of the Family have died in our Service and there appears some Reason to suppose he was coming in upon your Excellency’s Proclamation of Pardon. I suppose if he is pardon’d the Payment for the Horse &c. may be securd.
If I continue in my Command this Campaign I have Col. Webb’s Request that his Regiment may again be annexd to my Brigade: if it can consist with the Public Good I shall be Particularly obliged by having this Regiment again under my Command, but I have not a Wish the public Welfare should be made Subservient to my Attachments to Particular Regiments or Corps in the Army. I am with the highest Esteem & Respect yr Excellency’s Obedt Servt
Saml H. Parsons

P.S. Capt. Mattocks has forwarded his Commission & the Cirtificate of his having settled all Public Accounts and desires a Discharge: under His Circumstances I think he ought to be dischargd and request your Excellency to grant his Discharge as of the 20th of this Month. Yr Excellency’s Obedt Servt
Saml H. Parsons

